Citation Nr: 1745896	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck/upper back disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lower back disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder. 

5.  Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.  

This appeal was before the Board in July 2016 at which time it was remanded to obtain outstanding medical records and to readjudicate the claims in a Supplemental Statement of the Case.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has not argued otherwise.

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied service connection for a lower back disorder, neck/upper back disorder, and a bilateral knee disorder.  Although the Veteran was notified of his appellate rights in a March 2007 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final March 2007 rating decision denying service connection for a lower back disorder includes medical evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The evidence received since the final March 2007 rating decision denying service connection for a neck/upper back disorder is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

4.  The evidence received since the final March 2007 rating decision denying service connection for a bilateral knee disorder is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

5.  A bilateral shoulder disorder has not been present during the period of the claim.  


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying service connection for a lower back disorder, neck/upper back disorder, and a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2007); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2007).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a lower back disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to warrant reopening of the claim of service connection for a neck/upper back disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has not been received to warrant reopening of the claim of service connection for a bilateral knee disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Petition to Reopen the Claims of Service Connection for a Lower Back Disorder, Neck/Upper Back Disorder, and a Bilateral Knee Disorder

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

The Veteran's claims of service connection for a lower back disorder, neck/upper back disorder, and a bilateral knee disorder were initially denied in a March 2007 rating decision because, although the Veteran's service treatment records showed conservative treatment for the lower back, upper back, and neck and complaints of knee pain, on VA examination, there was no objective pathology to render diagnoses for the claimed conditions.

The Veteran was notified of his appellate rights in a March 2007 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's March 2007 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  

The appellant now seeks to reopen the previously denied claims of service connection for a lower back disorder, neck/upper back disorder, and a bilateral knee disorder.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the March 2007 rating decision included service treatment records and the report of an October 2006 VA examination indicating that there was no pathology for the claimed conditions.   

The additional evidence received since the final March 2007 rating decision includes lay statements noting pain in the neck, back, and knees since service and the report of a March 2012 VA examination indicating that there is no pathology for the claimed conditions.  Also of record are post-service private treatment records regarding treatment for back pain, neck pain, and knee pain.  Such records include an addendum x-ray report to the March 2012 VA examination showing mild scoliosis of the thoracic spine.

Lower Back Disorder

The Board has carefully considered the record, with particular attention to the additional evidence received since the final March 2007 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of service connection for a lower back disorder.  In this regard, the previous claim was denied because there was no evidence showing a diagnosis of a lower back disability.  As detailed herein, the evidence subsequent to the March 2007 rating decision, when presumed credible, suggests that the Veteran has scoliosis of the thoracic spine.  The Board finds that this evidence, when presumed credible, relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current lower back disorder is causally related to active service.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Neck/Upper Back Disorder and Bilateral Knee Disorder

The Board has carefully considered the record, with particular attention to the additional evidence received since the March 2007 rating decision.  After considering this additional evidence, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156 has not been received to warrant reopening of the claims of service connection for a neck/upper back disorder and a bilateral knee disorder.  

In this regard, the Board observes that the March 2012 VA examination report and post-service treatment records are new because they were not of record at the time of the March 2007 rating decision.  However, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims.  Specifically, the additional evidence does not show current diagnoses of a neck/upper back disorder or a bilateral knee disorder.  The Board acknowledges the appellant's complaints of and treatment for neck and knee pain.  However, pain alone is not a disability for VA purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

For these reasons, the Board finds that the additional evidence received since the final March 2007 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claims of service connection for a neck/upper back disorder and a bilateral knee disorder are not reopened.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to Service Connection for a Bilateral Shoulder Disorder

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks service connection for a bilateral shoulder disorder.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral shoulder disorder.  

In the January 2003 military enlistment examination it was noted that the appellant had mild acne scarring on the shoulder.  However, subsequent service treatment records are negative for treatment for or a diagnosis of a bilateral shoulder disorder during active service.

The Veteran underwent a VA examination in October 2006 at which time it was noted that his upper extremities showed no gross abnormality in form on function.  The Veteran underwent a VA shoulder and arm examination in March 2012 at which time the examiner indicated that there was no evidence of a shoulder condition.

Post-service medical records are also negative for a diagnosis of a bilateral shoulder disability.

In the appellant's substantive appeal received in September 2011, he noted that his military entrance examination showed evidence of mild acne scarring of his shoulders.  He asserted that the condition was worsened by military service as a result of his duties such as physical training and lifting.

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has a bilateral shoulder disorder nor has he had the claimed condition at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed condition.  In this regard, while acne scarring on the shoulders was noted at entrance into active duty, a bilateral shoulder disorder was not identified during military service.  Moreover, post-service medical evidence does not demonstrate a diagnosis of the disability.  The record contains no indication that at any time following separation from military service that the Veteran has been diagnosed with a bilateral shoulder disorder.

To the extent that the Veteran's filing a claim of service connection for the disability may constitute lay evidence of a current disability, the Board finds that the record still lacks any indication that such disability had its inception during service or is otherwise causally related to service or any incident therein.

In summary, the record contains no indication that a bilateral shoulder disorder has been present at any time since the filing of the Veteran's service connection claim.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any probative evidence showing that the appellant currently has a bilateral shoulder disorder, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a lower back condition is granted.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a neck/upper back disorder is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.  


REMAND

The Veteran asserts that service connection is warranted for a lower back disability.

The Board observes that mild lumbar scoliosis was noted at the time of the January 2003 military enlistment examination.  As detailed herein, post-service medical records demonstrate a diagnosis of scoliosis of the thoracic spine.

A Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014).

Where a disability is noted upon entry into service, however, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417  (Fed. Cir. 1994).  As scoliosis was noted at entrance into active service, the presumption of aggravation is for application.

As noted above, the appellant was provided a VA examination in March 2012 at which time it was noted that the Veteran did not a have a diagnosed lower back disorder.  In a subsequent VA medical record, the examiner indicated that x-ray findings revealed scoliosis of the thoracic spine.  However, an etiological opinion was not provided.  Thus, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lower back disorder.  Access to records in the Veteran's electronic claims files should be made available to the examiner for review in connection with his or her opinion.  

The physician must identify all lower back conditions found on examination and diagnosed since February 2009, to include scoliosis.  Thereafter, the physician is to provide an opinion for the following:

(a) Is it at leat as likely as not (i.e., a 50 percent or greater probability) that any diagnosed lower back disorder clearly and unmistakably existed prior to active duty? 

(b) If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed lower back disorder was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the natural progression of the disability?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed lower back disorder was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the report of mild scoliosis at the time of the January 2003 military enlistment examination. 

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


